PER CURIAM.
This is an appeal from an order denying a successive petition for post-conviction relief filed under Criminal Procedure Rule 3.850, 33 F.S.A. The ground for relief asserted in the instant petition or motion was considered in an earlier petition or motion and rejected by the court. In Smart v. State, 258 So.2d 521 (Fla.App.1972), this court affirmed the order denying the first quest for post-conviction relief. Inasmuch as the ground for relief asserted herein has earlier been considered and rejected, we must on authority of Grant v. State, 224 So.2d 721 (Fla.App.2d 1969), affirm the order reviewed herein.
SPECTOR, Acting C. J., and BOYER and McCORD, J J., concur.